1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                     ***

6
      DANE PATRIC GEE,
7
                            Plaintiff,
8                                                        2:17-CV-02148-JAD-VCF
      vs.                                                ORDER
9     FAMY, et al.,
10                          Defendants.

11

12           Before the court is the Dane Patric Gee v. Famy, et al., case number 2:17-cv-02148-JAD-VCF.
13           Defendants’ status report was due on March 27, 2019. (ECF No. 9).
14           Accordingly,
15           IT IS HEREBY ORDERED that Defendants must file their status report on or before April 16,
16   2019.
17

18           DATED this 9th day of April, 2019.
                                                               _________________________
19
                                                               CAM FERENBACH
20
                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
